Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action is responsive to the amendment filed on 5/19/21. Claims 15 - 20 have been added and claims 1 - 20 are pending.

Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  
In claim 17, line 1, “method” should be replaced with --UE--
In claim 18, line 1, “method” should be replaced with --UE--
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 5/19/21 have been fully considered but they are not persuasive. Applicants argue Freda does not disclose initiating a random access (RA) procedure for transmitting data to a base station based on comparing an amount of the data with a threshold configured to the UE. However, Examiner respectfully disagrees. Freda teaches the above limitation in col. 22, lines 19-22: A WTRU may initiate an eRACH procedure, for example, to perform initial access, to request transmission resources (e.g. a scheduling request such as eRA-SR), to transmit an amount of data (e.g. based on a threshold). Further described in col. 33, lines 47-59: A preamble may be associated with a range for a buffer status. A WTRU may make a selection based on comparison with this range. In an (e.g. another) example, a WTRU may select a preamble based on whether the WTRU's buffer status for a logical channel may exceed an allowable transmission size for a data part of the preamble+data transmission. A WTRU may select a preamble as a function of a request for a grant in the eRAR. Also described in col. 26, lines 59-65 and col. 35, lines 14-20.
	Regarding newly added claims 16 and 18 – 20, attention is directed to the rejections below. Freda also teaches the claim limitations in at least col. 22, lines 19-22; col. 33, lines 47-59; and col. 35, lines 14-20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 14, 16 and 18 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Freda et al. (US 10,873,975).
Regarding claims 1 and 8, Freda teaches a method and a user equipment (UE) for wireless communication, the UE comprising: one or more non-transitory computer-readable media having computer-executable instructions embodied thereon (col. 55, line 61 to col. 56, line 10); and at least one processor coupled to the one or more non-transitory computer-readable media (col. 55, lines 61-64), and configured to execute the computer-executable instructions to: initiate a random access (RA) procedure for transmitting data to a base station based on comparing an amount of the data with a threshold configured to the UE (col. 22, lines 19-22: A WTRU may initiate an eRACH procedure, for example, to perform initial access, to request transmission resources (e.g. a scheduling request such as eRA-SR), to transmit an amount of data (e.g. based on a threshold). Further described in col. 33, lines 47-59: A preamble may be associated with a range for a buffer status. A WTRU may make a selection based on comparison with this range. In an (e.g. another) example, a WTRU may select a preamble based on whether the WTRU's buffer status for a logical channel may exceed an allowable transmission size for a data part of the preamble+data transmission. A WTRU may select a preamble as a function of a request for a grant in the eRAR. Also described in col. 26, lines 59-65 and col. 35, lines 14-20); transmit, in a Radio Resource Control (RRC) Inactive (RRC_Inactive) state, at least one packet of the data to the base station using the RA procedure (col. 31, lines 31-41: WTRU to perform data transmission while in an inactive state; also described in col. 35, lines 26-27: when the WTRU performs data transmission in inactive state); and receive, in the RRC_Inactive state, an acknowledgement or non-acknowledgement (ACK/NACK) message from the base station in response to the at least one packet transmitted by the UE (col. 35, lines 24-27: Implicit allocation of DL resources may permit a network to provide application layer ACKs, for example, when the WTRU performs data transmission in inactive state; also described in col. 46, lines 15-17: For example, a WTRU may determine that it may remain in an inactive state in the absence of a UL grant in the eRAR combined with an ACK). 
Regarding claims 2 and 9, Freda teaches the method and UE of claims 1 and 8, wherein the ACK/NACK message includes an instruction to the UE to stay in the RRC_Inactive state (col. 46, lines 15-17: For example, a WTRU may determine that it may remain in an inactive state in the absence of a UL grant in the eRAR combined with an ACK). 
Regarding claims 3 and 10, Freda teaches the method and UE of claims 1 and 8, wherein the at least one processor is further configured to execute the computer-executable instructions to: send a random access preamble to the base station (col. 22, lines 12-15: The WTRU may initiate a transmission of a preamble, e.g., using the determined ePRACH resources, and a transmission of the data portion, e.g., using the received grant and/or subset of PRB(s)), wherein the random access preamble is associated with random access resources including time and/or frequency radio resources that are reserved for a plurality of UEs by the base station for packet transmission (col. 22, lines 12-15: The WTRU may initiate a transmission of a preamble, e.g., using the determined ePRACH resources, and a transmission of the data portion, e.g., using the received grant and/or subset of PRB(s)). 
Regarding claims 4 and 11, Freda teaches the method and UE of claims 1 and 8, wherein the at least one processor is further configured to execute the computer-col. 31, lines 31-39; A per-bearer configuration of an eRACH procedure may be provided. A WTRU may be configured (e.g. in RRC) on a per-bearer basis, for example, to indicate whether it is allowed to use an eRACH procedure to transmit data. An eRACH procedure may be used for transmission while remaining in an inactive state. A configuration may determine whether a specific bearer may (e.g. would) allow a WTRU to perform data transmission while in an inactive state). 
Regarding claims 5 and 12, Freda teaches the method and UE of claims 1 and 8, wherein the at least one processor is further configured to execute the computer-executable instructions to: receive a pre-configured random access configuration in an RRC configuration message (col. 25, lines 39-66: In an example, a WTRU may be configured by a network to perform data transmissions, for example, using an eRACH procedure (e.g. only) for certain radio bearers. A WTRU may (e.g. also) receive a configuration, for example, based on a previous request. In an example, a WTRU may move from a connected state to an inactive state); and apply the pre-configured random access configuration in a random access procedure to transmit the at least one packet to the base station (col. 25, lines 39-66; also described in col. 31, lines 9-65: A per-bearer configuration of an eRACH procedure may be provided. A WTRU may be configured (e.g. in RRC) on a per-bearer basis, for example, to indicate whether it is allowed to use an eRACH procedure to transmit data. An eRACH procedure may be used for transmission while remaining in an inactive state), wherein the pre-configured random access configuration comprises at least one of a plurality of access control col. 22, lines 19-22: A WTRU may initiate an eRACH procedure, for example, to perform initial access, to request transmission resources (e.g. a scheduling request such as eRA-SR), to transmit an amount of data (e.g. based on a threshold); Also described in col. 25, lines 39-66 and col. 31, lines 9-65). 
Regarding claims 6 and 13, Freda teaches the method and UE of claims 1 and 8, wherein the at least one packet includes an indicator indicating whether a second packet is pending for transmission from the UE to the base station (col. 35, lines 15-20: A WTRU may select a preamble, for example, to indicate whether it can perform transmission of all pending data using the eRACH procedure). 
Regarding claims 7 and 14, Freda teaches the method and UE of claims 6 and 13, wherein the at least one processor is further configured to execute the computer-executable instructions to: receive information of additional uplink grant resources in the ACK/NACK message, when the indicator indicates that the second packet is pending for transmission from the UE to the base station (col. 35, lines 15-33: A WTRU may select a preamble, for example, to indicate whether it can perform transmission of all pending data using the eRACH procedure… A preamble selection may indicate, for example, a request for semi-persistent DL resources… A preamble selection may indicate, for example, a number of requested grants), wherein the base station allocates the additional uplink grant resources to the UE for transmitting the second packet (col. 35, lines 15-33; col. 50, line 64 to col. 51, line 4: A WTRU may, for example, when a UL grant is provided in the eRAR, perform one or more of the following: (i) use the UL grant to perform transmission of any additional pending data for UL transmissions).
Regarding claims 16 and 18, Freda teaches the method and UE of claims 5 and 12, wherein one of the plurality of access control parameters comprises a parameter indicating the amount of the data (col. 22, lines 19-22: A WTRU may initiate an eRACH procedure, for example, to perform initial access, to request transmission resources (e.g. a scheduling request such as eRA-SR), to transmit an amount of data (e.g. based on a threshold); Also described in col. 35, lines 14-20).  
Regarding claims 19 and 20, Freda teaches the method and UE of claims 1 and 8, wherein the RA procedure is initiated when the amountPage 6 of 11Response to Non-Final Office Action dated February 19, 2021 Appl. No.: 16/900,802of the data is higher than the threshold configured to the UE (col. 33, lines 47-59: A preamble may be associated with a range for a buffer status. A WTRU may make a selection based on comparison with this range. In an (e.g. another) example, a WTRU may select a preamble based on whether the WTRU's buffer status for a logical channel may exceed an allowable transmission size for a data part of the preamble+data transmission. A WTRU may select a preamble as a function of a request for a grant in the eRAR. Also described in col. 35, lines 14-20: A preamble selection may indicate, for example, that the amount of data to be transmitted exceeds a maximum. A WTRU may select a preamble, for example, to indicate whether it can perform transmission of all pending data using the eRACH procedure).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Freda et al. (US 10,873,975).
Regarding claims 15 and 17, Freda teaches the method and UE of claims 1 and 8, further comprising: receiving the data through one or more of a plurality of logical channels (col. 25, lines 28-38: A WTRU may make a determination for (e.g. only) a specific logical channel or a specific type of message (e.g. RRC control message)), but fails to explicitly disclose wherein the one or more logical channels are only enabled for data transmission in the RRC_Inactive state.
col. 31, lines 31-39: An eRACH procedure may be used for transmission while remaining in an inactive state. A configuration may determine whether a specific bearer may (e.g. would) allow a WTRU to perform data transmission while in an inactive state).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Freda’s method of receiving data via a only specific logical channel, by incorporating the teachings of a specific bearer to allow data transmission while in an inactive state, for the purpose of enabling communication via a specified bearer and minimizing wasted resources.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA L MURPHY/Primary Examiner, Art Unit 2462